Title: I. Draft Amendment, on or before 9 July 1803
From: Jefferson, Thomas
To: 


            
              on or before 9 July 1803
            
            Amendment to the Constitution.
            The Province of Louisiana is incorporated with the US. and made part thereof. the rights of occupancy in the soil, and of self government, are confirmed to the Indian inhabitants, as they now exist. Preemption only of the portions rightfully occupied by them, & a succession to the occupancy of such as they may abandon, with the full rights of possession as well as of property & sovereignty in whatever is not rightfully occupied by them or shall cease to be so, shall belong to the US.
            
            The legislature of the union shall have authority to exchange the right of occupancy in portions where the US. have full right, for lands possessed by Indians within the US. on the East Side of the Missisipi: to exchange lands on the East side of the river for those of the White inhabitants on the West side thereof and above the latitude of 31 degrees: to maintain in any part of the Province such military posts as may be requisite for peace or safety: to exercise police over all persons therein, not being Indian inhabitants: to work salt springs, or mines of coal, metals & other minerals within the possessions of the US or in any others with the consent of the possessors: to regulate trade & intercourse between the Indian inhabitants and all other persons: to explore and ascertain the geography of the province, it’s productions and other interesting circumstances: to open roads & navigation therein where necessary for beneficial communication; and to establish agencies & factories therein for the cultivation of commerce, peace & good understanding with the Indians residing there.
            The legislature shall have no authority to dispose of the lands of the province otherwise than is herein before permitted, until a new amendment of the constitution shall give that authority. Except as to that portion thereof which lies South of the latitude of 31. degrees; which whenever they deem expedient, they may erect into a territorial government, either separate, or as making part with one on the Eastern side of the river, vesting the inhabitants thereof with all the rights possessed by other territorial citizens of the US.
            
          